Citation Nr: 1753158	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left wrist.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).

This matter was remanded in June 2017 for a new VA examination and opinion that specifically addresses whether the decreased grip strength, muscular weakness and muscular atrophy of the Veteran's left upper extremity are related to the Veteran's service-connected left wrist condition. September 2016 VA Examination, p. 5; September 2016 VA Examination, p. 2.  The Veteran did not appear for a VA examination scheduled in July 2017 because he did not receive notice of the examination due to a change in address and phone number. August 2017 Report of General Information.  The Board finds that good cause has been shown for failing to appear for the VA examination. See 38 C.F.R. § 3.655 (2017).  On remand, the Veteran should be afforded an opportunity to undergo another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Omaha VA Medical Center from June 2017 to the present, and associate them with the claims file or virtual record.

2. Schedule the Veteran for a new VA examination that addresses the current nature and severity of his service-connected left wrist disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and an updated diagnostic imaging study of the left upper extremity should be performed.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion, and a supporting rationale as to whether the Veteran's left wrist disability is evidenced by slight, moderate, moderately severe, or severe impairment.  In evaluating the left wrist disability, the examiner should specifically address whether the Veteran's loss of grip strength, muscular weakness, and muscular atrophy are related or attributable to his service-connected left wrist disability. See September 2016 VA Examination, p. 5; September 2016 VA Examination, p. 2.  If a negative association is made, the examiner must offer an opinion and supporting rationale as to the nature and underlying pathology of these symptoms.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




